Citation Nr: 0843428	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-14 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to service-
connected diabetes mellitus (Type II).

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus (Type II).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the veteran was provided a Statement of 
the Case in March 2007 on the issue of entitlement to service 
connection for post-traumatic stress disorder.  The 
accompanying cover letter informed him of the requirement 
that he submit a timely substantive appeal to perfect his 
appeal.  Thereafter, the matter was not addressed in any 
written communication from the veteran or his representative.  
The Board, therefore, has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.

The issue of entitlement to service connection for 
hypertension as secondary to service-connected diabetes is 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The veteran does not have peripheral neuropathy of either 
lower extremity.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities is not 
proximately due to or the result of the veteran's service-
connected diabetes.  38 C.F.R. § 3.310(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA by letter mailed in December 
2004, prior to the initial adjudication of the claim.  
Although he was not provided with notice concerning the 
disability-rating and effective-date elements of the claim, 
the Board has determined that there is no prejudice to the 
veteran in proceeding with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection for peripheral 
neuropathy is not warranted.  Consequently, no effective date 
or disability rating will be assigned, and the failure to 
provide notice with respect to those elements of claim is no 
more than harmless error.

The record also reflects that the veteran has been afforded a 
VA examination.  The Board acknowledges the contention of the 
veteran's representative that the VA examination was 
inadequate because it was performed by a nurse practitioner, 
rather than a medical doctor, but the Board finds the 
examination report to be adequate for adjudication purposes.  
In this regard, the Board notes that the examination report 
is comprehensive; the examiner reviewed the claims file, 
interviewed the veteran, and performed a physical examination 
before concluding that the veteran does not have peripheral 
neuropathy.  He also explained the reasons for his 
conclusions.  Moreover, in view of the absence of any 
contrary medical evidence, the Board has no reason to 
question the adequacy of the examination, including the 
qualifications of the examiner.

The Board notes that service treatment records, VA medical 
records, and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Generally, in order to prevail on the issue of secondary 
service connection, the record must contain medical evidence 
of a current disability and medical evidence of a nexus 
between the current disability and a service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
peripheral neuropathy of the lower extremities because it is 
related to his service-connection diabetes.  However, the 
medical evidence of record shows that he does not have 
peripheral neuropathy.

The veteran was afforded a VA examination in January 2005 to 
determined the nature and etiology of his peripheral 
neuropathy.  On examination, the veteran complained of 
experiencing cramping and numbness in his legs in the past, 
but he reported that these symptoms were associated with the 
use of a certain medication and that the symptoms abated once 
he discontinued its use.  The veteran also complained that he 
continues to experience brief numbness in his feet 
immediately upon waking in the morning.  Physical 
examination, which included monofilament and vibratory 
sensation testing, revealed no abnormalities of the 
peripheral nerves.  The examiner concluded that the veteran 
does not have peripheral neuropathy.

The conclusion of the VA examiner that the veteran does not 
have peripheral neuropathy is confirmed by the remaining 
medical evidence of record.  Neither VA treatment records 
dated from 2003 to 2007 nor private treatment records reflect 
any complaint or treatment related to peripheral neuropathy.  
Indeed, a June 2007 VA treatment record notes that sensory 
examination of the veteran's lower extremities yielded normal 
results.

Service connection may not be granted in the absence of a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Accordingly, since the medical evidence 
establishes that the veteran does not have peripheral 
neuropathy of the lower extremities, service connection for 
peripheral neuropathy as secondary to service-connected 
diabetes is not warranted.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities as secondary to service-connected diabetes 
mellitus (Type II) is denied.




REMAND

The veteran also contends that service connection is 
warranted for hypertension because it is related to his 
service-connected diabetes.  

The medical evidence of record establishes that the veteran 
has both hypertension and diabetes.  VA treatment records 
reflect that additional medications were prescribed to 
control the veteran's hypertension in December 2004 and 
December 2005, and his diabetes was described as being under 
only fair control on those occasions.

Although it appears that the veteran was diagnosed with 
hypertension before he was diagnosed with diabetes, 
compensation may be granted for additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability under 38 C.F.R. 
§ 3.310(a).  See, again, Allen, 7 Vet. App. 439.  The Board, 
therefore, finds that a VA examination is necessary to obtain 
a medical opinion concerning the relationship, if any, 
between the veteran's hypertension and his service-connected 
diabetes.

Finally, while this case is in remand status, the veteran 
should be provided notice with respect to the disability-
rating and effective-date elements of his claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008), to include the notice 
specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  Then, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of his 
hypertension.  The claims folders must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

The examiner should provide an opinion 
as to whether there is a 50 percent or 
better probability that the veteran's 
hypertension is etiologically related 
to his military service or was caused 
or chronically worsened by his service-
connected diabetes.  The rationale for 
each opinion expressed must also be 
provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for hypertension as 
secondary to diabetes based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


